Citation Nr: 0111524	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from January to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  



REMAND

The veteran's service medical records (SMRs) show that he was 
treated for a severe inflammatory papular rash in February 
and March 1979, and was issued shaving profiles in March and 
April 1979 for pseudofolliculitis barbae (ingrown beard).  

The veteran avers that he has manifested symptoms of a facial 
skin rash since service, and that he has self medicated this 
disorder.  

Records from a VA medical facility show that the veteran was 
scheduled to be seen on four occasions from December 1999 to 
March 2000, twice by the dermatology clinic.  Additionally, 
those records include prescription records which show that 
the veteran was prescribed medication, to be applied twice 
daily to the "red rash on beard area".  However, our review 
of the record does not show that any treatment records 
pertaining to this disorder from this VA facility are 
associated with the claims folder.  Because the treatment 
records associated with the veteran's prescription history 
are relevant to this claim, they should be obtained.  

Also, we note that the veteran's claim was initially 
adjudicated as not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this regard, we note that there is current medical 
evidence of recurrent symptoms of a facial skin disorder, and 
that there is medical evidence of a similar disorder in 
service.  Although the veteran avers that he has self treated 
his facial skin condition since service, the record does not 
contain sufficient medical evidence to decide the claim.  
Specifically, a medical opinion of the relationship, if any, 
between the current disorder and service is needed.  Thus, if 
the requested VA clinic records do not show such a 
relationship, the RO should then schedule the veteran for a 
VA skin examination for a medical opinion on this question.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
condition of the face since service.  
After securing the necessary release(s), 
the RO should obtain these records.


2.  Specifically, any and all treatment 
records from the VA Miami facility should 
be obtained as requested above.  If the 
medical evidence remains insufficient to 
decide the claim, the RO should schedule 
a VA examination.  

3.  Next, the veteran should be afforded 
a VA skin examination to determine 
whether the veteran's current facial skin 
condition is related to service, as 
indicated above.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.  

4.  The examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran's current facial 
skin condition is related to service.  If 
an opinion cannot be provided without 
resorting to pure speculation, the 
examiner should so state that fact on the 
examination report.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




